Case 2:18-cv-03071-WBS-KJN Document 32 Filed 10/01/19 Page 1of3

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT
Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

 

 

Name of U.S. District Court: Eastern District of California

 

 

U.S. District Court case number:| 2:18-cv-03071-WBS-KJN

 

 

 

Date case was first filed in U.S. District Court:| 11/27/2018

 

 

 

Date of judgment or order you are appealing: | 09/25/2019

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
@ Yes C No C IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

Portfolio Recovery Associates, LLC

 

 

Is this a cross-appeal? C Yes @ No

 

 

If Yes, what is the first appeal case number?

 

 

Was there a previous appeal in this case?) C Yes @ No

 

 

If Yes, what is the prior appeal case number?

 

Your mailing address:

11682 El Camino Real

 

 

 

Suite 400

 

 

 

 

 

 

 

 

 

 

City: |San Diego State: |CA Zip Code:|92130

 

 

 

 

Prisoner Inmate or A Number (if applicable):

Signature ) nadia We tel Date |10/01/2019
vo?

Complete ha file with the attached representation statement in the U.S. District Court
Feedback or questions about this form? Email us at forms@ca9.uscourts. gov

Form 1 Rev. 12/01/2018

 

 

 

 

 

 

 

 

 

 

 
Case 2:18-cv-03071-WBS-KJN Document 32 Filed 10/01/19 Page 2 of 3

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Portfolio Recovery Associates, LLC

 

 

Name(s) of counsel (if any):

 

Jessica R. Lohr
Troutman Sanders, LLP

 

 

 

 

Address: |11682 El Camino Real, Suite 400, San Diego CA
Telephone number(s): |(858) 509-6000

Email(s): |jessica.lohr@troutman.com

 

 

 

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:
Pam Lamkin

 

 

Name(s) of counsel (if any):

Chris R. Miltenberger
Law Office of Chris R. Miltenberger, PLLC

 

 

 

 

 

Address: {1360 N. White Chapel, Suite 200, Southlake, TX 76092
Telephone number(s): |(817) 416-5060

Email(s): |chris@crmlawpractice.com

 

 

 

 

 

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6 I New 12/01/2018

 

 
Case 2:18-cv-03071-WBS-KJN Document 32 Filed 10/01/19 Page 3 of 3

Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

Portfolio Recovery Associates

 

Name(s) of counsel (if any):

 

James K. Trefil

 

 

 

 

Address: |1001 Haxall Point, Richmond, VA 23218

 

 

 

Telephone number(s): |(804) 697-1864

 

 

 

Email(s): |james.trefil@troutman.com

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

 

 

Appellees
Name(s) of party/parties:

 

Pam Lamkin

 

Name(s) of counsel (if any):

 

Jonathan Aaron Stieglitz

 

 

 

 

Address: |11845 W. Olympic Blvd., Suite 800, Los Angeles, CA 90064
Telephone number(s): |(323) 979-2063

Email(s): |jonathan.a.stieglitz

 

 

 

 

 

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:
Telephone number(s):

Email(s):

 

 

 

 

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 6 2 New 12/01/2018

 
